ALLOWABLILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The base claim is claim 1.
The claims are allowable over the closest prior art of Mahara et al. (JP 2013-152867 A with citations taken from the provided machine translation) (Mahara) in view of Kodemura (US Patent No. 6,833,180) (Kodemura), Hersh et al. (US Patent No. 3,055,861) (Hersch), and Haberlein et al. (US Patent No. 4,129,553) (Haberlein) because the prior art references do not disclose or obviate, alone or in combination, every limitation of independent claim 1. Specifically, while the prior art combination discloses an anisotropic conductive material comprising conductive particles, a binder resin and an organophosphorus compound, the prior art combination does not disclose the specific organophosphorus compound of the claims, specifically of the formula:

    PNG
    media_image1.png
    38
    171
    media_image1.png
    Greyscale

wherein each R group is present and independently comprises, in its moiety, one or more groups selected from a maleic acid ester group, a maleic acid amide group, a maleic acid imide group, a primary amino group, a secondary amino group, a thiol group, a hydrosilyl group, a hydroboron group, and an epoxy group.
	In their original disclosure, Applicant touts the benefits of the claimed organophosphorus compounds, particularly, when used as a flux, excel in moisture .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        12/1/2021